Title: From Thomas Jefferson to Hiram Haines, 8 December 1821
From: Jefferson, Thomas
To: Haines, Hiram


Sir
Monticello
Dec. 8. 21.
I have duly recieved your favor of Nov. 26. with the pocket knife you were so kind as to inclose. I accept it with thanks, as well as a proof of native ingenuity, as a token of regard, which from a personal stranger I duly value. I send you in return, according to the preference expressed by yourself, a miniature likeness, of which I ask your acceptance.The Notes on Virginia, of which you are pleased to speak with partiality, are nearly out of print, and rarely to be met with on the shelves of the booksellers. I have long been reduced to a single copy myself. after an interval of 35. years, the thing they describe has changed it’s form so as to be scarcely recognisable. it was the shadow of the moment changing it’s stature ever as the sun advanced. abler pens will hereafter catch these fleeting likenesses at different periods of our growth, and they will serve the Historian as points of comparison of age with age. the changes in your day will still be great. that they may be auspicious to the peace and union of our country is the prayer I offer to heaven, and in the trust that yourself will not be wanting to it, I tender you my salutations of esteem and respect.Th: Jefferson